DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This action is a continuation of now allowed applications 11/838,022, 14/019,924, 14/848,955, 15/397,380, 15/955,133, 16/374,484 and 16/913,492.  This action is a continuation in part of 12/833,930, and claims priority to provisional applications 60/822,595 and 61/698,247.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1-11 and 19-26 are allowed.
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:
The prior art of record, neither alone nor in combination, does not fairly teach or suggest the limitations of claim 1, specifically that the access card reader and controller operate in both a separte mode, and is remotely controlled and monitored.  
Davis et al. teaches a method for controlling access to an enclosed area, including an access card reader and controller being powered by Power-over-Ethernet (PoE), authentication of an ID card, and unlocking a door based on authentication, but is silent as to determination of an operational mode of the reader and that the reader and controller serves to an external User external to the access control system. 
Giobbi et al. teaches an authentication method for a card and a reader for access, authentication, unlocking a door based on this, and different operational modes, but is silent as to PoE and that the reader and controller serve to a User external to the access control system.  Foley et al. teaches access to a secure service including authentication of an ID, allowing access based on this, operating in different operational modes, and running transactions over an internet so a user can customize his data, but is silent as to that specifically the reader and controller serve to a User external to the access control system, a PoE interface, an ID card for access, and opening a physical door, and is significantly dissimilar from the invention. 
 Agarwal et al., Herrod et al., Ozer et al. and Bridges et al. teach other various aspects of the invention, but all are silent as to that the reader and the controller serve to an external User external to the access control system.  
Claims 2-9 depend upon claim 1, and are therefore also allowed.  Claim 10 is allowed for the same reasons as discussed above.  Claims 11 and 19-26 depend upon claim 10, and are therefore also allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Tardif whose telephone number is 571-270-7810.  The examiner can normally be reached on Monday-Friday (9am-5pm).  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876